Citation Nr: 1236762	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-27 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating greater than 0 percent from August 28, 2003 to September 18, 2005; greater than 10 percent from September 19, 2005 to May 13, 2010; and greater than 30 percent as of May 14, 2010, for a service-connected head injury with migraine headaches.


REPRESENTATION

Appellant represented by:	Robert N. Nye III, Esq.


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served with Army National Guard of Georgia from August 1984 to August 1990, with verified periods of active duty from May 20, 1985, to September 13, 1985; active duty for training (ACDUTRA) from August, 9, 1986, to August 23, 1986; and inactive duty for training (INACDUTRA) from October 11, 1986, to October 12, 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that granted service connection for a head injury with migraine headaches as assigned a noncompensable disability rating, effective from August 28, 2003.  Thereafter, new and material evidence was received within one year consisting of VA treatment records showing treatment for migraine headaches.  See VA treatment record dated March 29, 2004; 38 C.F.R. § 3.156(b).  The RO readjudicated the claim in August 2007 and assigned an increased rating of 10 percent, effective September 19, 2005.  The Veteran perfected an appeal.  In January 2011, the RO issued a rating decision further increasing the disability rating for a head injury with migraine headaches to 30 percent, effective May 14, 2010.  As such, the issue on appeal has been recharacterized accordingly on the title page.

In October 2012, the Veteran testified at a video-conference hearing before the undersigned Veteran's Law Judge.

The issues of entitlement to service connection for (1) an acquired psychiatric disorder, to include anxiety and delusions; (2) hearing loss; (2) loss of teeth; (3) tinnitus; and (4) allergic rhinitis may have been raised by the Veteran's statements submitted May 2004, October 2007, and August 2009, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Review of the Veteran's claims folder and electronic records file, in consideration of the testimony given at his October 2012 hearing, shows that the evidentiary record is not complete.  Therefore, before the Board can issue a decision on the Veteran's claims, the RO should obtain: (1) the Veterans Social Security Administration (SSA) records, to include a copy of any decision regarding the Veteran's claim for Social Security disability benefits, (2) any additional VA treatment records, related to the Veteran's migraine headaches or head injury, dated from May 2003 to November 2003 and any recent treatment records dated since December 2010; and (3) any additional private treatment records from medical care providers that have treated the Veteran for his migraine headaches or head injury, to include records from the Memorial University Medical Center in Savannah, Georgia.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also October 2012 Board hearing transcript, p. 6 (showing that Veteran was not sure whether his SSA disability determination concerned his head injury); Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (holding that "relevant records," for the purposes of 38 U.S.C.A. § 5103A, must relate to the injury for which the Veteran is seeking benefits).  

Additionally, the Veteran's last VA neurological examination is more than two years old and his condition has progressively worsened over the period on appeal.  Accordingly, he should be provided with an additional VA examination on remand in order to assess the current severity of his service-connected migraines, as well as any other residuals of his in-service head injury.  38 U.S.C.A. § 5103A(d)(1), (2); 38 C.F.R. § 3.327(a); Hart v. Mansfield, 21 Vet. App. 505, 508 (2007); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that examination nearly two years old is too remote to be contemporaneous where evidence indicates that the disability had worsened).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records, related to his migraine headaches and/or head injury, from the VA Medical Center in Charleston, South Carolina, dated from May 2003 to November 2003 and dated since December 2010.

2.  Make arrangements to obtain the Veteran's complete SSA records, to include a copy of any decision regarding the Veteran's claim for Social Security disability benefits, as well as the medical records relied upon in that decision.

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record. 

3.  Ask the Veteran to identify (i.e. obtain the names, addresses, and approximate dates of treatment) all private medical care providers that have treated him for his migraine headaches and/or head injury, and to furnish signed authorizations for release for any non-VA sources identified, to include Memorial University Medical Center.  The Veteran should also be asked to submit all relevant records that he has in his possession.  

Make arrangements to obtain all records that are adequately identified and for which signed authorizations have been obtained.  In light of the forthcoming changes to the 38 U.S.C.A. § 5103A(2)(B), the RO must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the claims file.

4.  Thereafter, schedule the Veteran for a VA Traumatic Brain Injury (TBI) examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.   All necessary studies should be conducted.

The examiner must provide a detailed history of the Veteran's migraine headaches, to include the frequency and duration of episodes of migraines, how often such headaches are incapacitating or prostrating in nature, and whether and to what extent such headaches result in economic inadaptability.

The examiner should discuss the extent, if any, of paralysis of the right frontal cutaneous nerve.

The examiner should identify all cognitive, emotional/behavioral, and physical dysfunction (if any), associated with the TBI disability.  The examiner should specify any diagnosis associated with any clinical findings and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disorders are related to the Veteran's in-service head injury.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

6.  Finally, readjudicate the Veteran's claim on appeal.  If the full benefit sought on appeal is not granted, provide the Veteran and his representative with a SSOC and allow an appropriate time for a response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




